Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered October 3, 1984, convicting him of burglary in the second degree and attempted burglary in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification evidence and statements made by him to the police.
Ordered that the judgment is affirmed.
The hearing court properly refused to suppress evidence of the showup identifications of the defendant since they were conducted after the police had probable cause to arrest him, and they took place at the crime scene within 20 minutes of the commission of the alleged burglary under conditions which were not unduly suggestive (see, e.g., People v Love, 57 NY2d 1023; People v Brnja, 70 AD2d 17, affd 50 NY2d 366; People v Kennerly, 117 AD2d 624). The court also properly denied that branch of the defendant’s omnibus motion which was to suppress his statements, since the record clearly supports the hearing court’s determination that the defendant knowingly, voluntarily, and intelligently waived his right to counsel (see, People v Prochilo, 41 NY2d 759, 766; People v Bretts, 111 AD2d 864, 865).
We have considered the defendant’s remaining contentions and conclude that the alleged errors do not warrant reversal. Thompson, J. P., Niehoff, Kunzeman and Sullivan, JJ., concur.